BISHOP, P. J.
I dissent. Several propositions with respect to the problem before us seem to me to stand established beyond argument, and to recognize them is to narrow the field in which reasonable minds may take opposing position. The *806first is that the freedom of the press, protected by the Fourteenth Amendment and by section 9 of article I of our state Constitution, extends to the particular type of printed matter known as “handbills.” It is so stated in Lovell v. City of Griffin (1938), 303 U.S. 444, 452 [58 S.Ct. 666, 82 L.Ed. 949, 954], and in Young v. People of State of California (1939), 308 U.S. 147 [60 S.Ct. 146, 84 L.Ed. 155], a provision of the Los Angeles Municipal Code (§28.01) that then declared that “No person shall distribute any handbill . . . upon any street ...” was held to be prohibited by the Fourteenth Amendment. See further Jamison v. State of Texas (1943), 318 U.S. 413 [63 S.Ct. 669, 87 L.Ed. 869].
Then, too, the fact that the section immediately involved essays to prohibit the distribution of handbills, and not their publication, will not serve to save it. Ex parte Jackson (1878), 96 U.S. 727, 733 [24 L.Ed. 877, 879] ; Lovell v. City of Griffin, supra, 303 U.S. 444, 452 [58 S.Ct. 666, 82 L.Ed. 949, 954]; Young v. People of State of California, supra, 308 U.S. 147 [60 S.Ct. 146, 84 L.Ed. 155].
Again, as the cases already cited clearly establish, the protection of the two Constitutions is against adverse action by city legislative bodies as well as by state legislatures.
Lastly, a mere reading of the section of the municipal code in question makes it clear that its effect is to abridge the freedom of the press (forbidden by the Fourteenth Amendment, as interpreted in the United States Supreme Court eases already cited) and to “restrain and abridge” the “liberty of the press,” expressly forbidden by section 9, article I. Note the opening words of Municipal Code, section 28.06 : “No person shall distribute any handbill in any place under any circumstances. ...” But for that which follows this would be an absolute prohibition. That which follows lifts the absolute prohibition, but only partially. Unless the name and address of the author, and of the one causing the distribution to be made, are given, there can be no distribution. The freedom of press is to that extent abridged.
Nor is this just a technical abridgement. It takes no vivid imagination to conjure up many a situation where one who sees an evil against which he would strike by written criticism, will refrain from doing so because of what he believes to be the sure consequences to himself or family if his name appears on the pamphlet. The right freely to use the printed word is not limited to those so moved that they will act regardless of consequences. The section just cannot be said not to abridge *807or restrict the right freely to use the press in order to present ideas.
It must be conceded, of course, that neither freedom of speech nor of the press is immune from every restriction. It cannot be doubted that a city ordinance would escape the death penalty, imposed by the Constitution, that read: “No person shall paint any words upon the walls of any public building,” and I am not overlooking the fact that the state Constitution, after declaring that “Every citizen may freely speak, write, and publish his sentiments on all subjects,” added the words: “being responible for the abuse of that right” before it ended the sentence with the prohibition: “and no law shall be passed to restrain or abridge the liberty of speech or of the press. ’ ’ The responsibility is imposed on him who exercises the right that is given. The section does not, as suggested in People v. Arnold (1954), 127 Cal.App.2d Supp. 844, 848 [273 P.2d 711, 713-714], grant the right to those who accept the responsibility.
The purpose of the municipal code provision is fairly obvious; it is to make it easy for the state, or for any individual injured by a handbill, to pin the responsibility upon him who caused it to be made and distributed, by requiring him to leave a trail to his door. In order to accomplish this purpose in the relatively few instances where there has been an abuse of the right freely to communicate ideas by handbills (and plainly defendant’s handbill was not obscene, libelous, nor did it otherwise abuse the right), the municipal code would impose restraint upon all occasions where it is desired to use them. I remain convinced that this may not be done.